Citation Nr: 1446707	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-04 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for stones in the right cheek.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for arthritis in the hands.
  
4. Entitlement to service connection for an umbilical hernia.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6. Entitlement to service connection for a skin disorder, diagnosed as erythema exudativum multiforme.

7. Entitlement to service connection for tinea cruris to the groin.

8. Entitlement to service connection for a right knee disorder.

9. Entitlement to service connection for hypertension.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1995.  

This matter is on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

The Veteran testified before the undersigned in January 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  At his hearing before the Board in January 2014, the Veteran requested that his claims for service connection for stones in the right cheek, back disability, arthritis in the hands, umbilical hernia, GERD, erythema exudativum multiforme, tinea cruris to the groin, and a right knee disorder be withdrawn.

2.  The Veteran's hypertension was clinically identified in service.  


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for stones in the right cheek have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for arthritis in the hands have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

4.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for an umbilical hernia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

5.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


6.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a skin disorder, diagnosed as erythema exudativum multiforme, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

7.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for tinea cruris to the groin have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

8.	The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

9.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, at his hearing before the Board in January 2014, the Veteran asked that his claims for service connection for stones in the right cheek, back disability, arthritis in the hands, umbilical hernia, GERD, erythema exudativum multiforme, tinea cruris to the groin, and a right knee disorder be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these issues is not appropriate.  The Board no longer has jurisdiction over these aspects of his claim and, as such, must dismiss the appeal as to these issues.

Service Connection

The Veteran is seeking entitlement to service connection for hypertension, which he asserts was identified and treated while in service.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, the Board determines that service connection is warranted for hypertension.  Specifically, the service treatment records indicate that he was diagnosed with hypertension on a number of occasions.  While it is true that, under VA regulations, hypertension is defined as a systolic pressure that is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg, and must be confirmed by readings taken two or more times on at least 3 different days, the frequency of such readings throughout active duty meets this requirement.  38 C.F.R. § 4.401, Diagnostic Code 7101 (2013).  Moreover, at his hearing before the Board, the Veteran stated that he has been taking blood pressure control medication since active duty.  This is alone is sufficient to establish an in-service diagnosis.  In light of the above discussion, the Board concludes service connection is warranted on a presumptive basis.  

VA Duty to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless.


ORDER

The issue of entitlement to service connection for stones in the right cheek is dismissed.

The issue of entitlement to service connection for a back disability is dismissed.

The issue if entitlement to service connection for arthritis in the hands is dismissed.
  
The issue of entitlement to service connection for an umbilical hernia is dismissed.

The issue of entitlement to service connection for GERD is dismissed.  

The issue of entitlement to service connection for a skin disorder, diagnosed as erythema exudativum multiforme, is dismissed.

The issue of entitlement to service connection for tinea cruris to the groin is dismissed.

The issue of entitlement to service connection for a right knee disorder is dismissed.

Service connection for hypertension is granted. 


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


